DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The previous prior art rejection Senff et al (US 20100113661) and  Senff  in view of Hoogen et al (US 20020161167) maintained and therefore it is proper to make this rejection FINAL.
 
Claim rejection 35 USC 112
2.	Cancellation of claim 4 renders the previous rejection moot.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Senff et al (US 20100113661), cited in IDS and previous Office Action.

4.	 Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Senff in view of Hoogen et al (US 20020161167), both cited in previous Office Action.

Amendments to claim 1 are noted.
Senff teaches a composition,  where amount of catalyst introduced is between 0.5 and 3 moles per 100 moles of monomer(see 0053) and catalyst/activator ratio is between 0.2 and 2 (see 0056). Thus, amount of activator varies from 0.25 to 15 mol per 100 mol of monomer.
In case of Lactam 12 (MW=197.3) as a monomer and N,N'-Ethylenebisstearamide (MW=592.6) as an activator,  0.25 mol of activator translates to  (0.25 *592.6)/( 197.3)=0.75 parts per 100 parts of monomer.

Senff fails to teach the activator addition time interval between 1 and 10 min. Instead, the reference teaches slow rate of continues activator addition, which takes place in the course of the reaction (i.e. 150 min and 300 min) (see 0087-0088). Thus, effective concentration of the activator in any particular moment is less or equal than one in the claimed process.

 In the instant case substitution of equivalent methods requires no express motivation, as long as the prior art recognizes equivalency, In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. V. Linde Air products Co. 85 USPQ 328 (USSC 1950)

Therefore, it would have been obvious to a person or ordinary skills in the art to use either Senff’s or Applicant’s methods of activator addition, since they both lead to a low instant concentration of the component above in the reaction  system.

The rejection can be found in the NON-FINAL office action mailed 7/18/2022 and is herein incorporated by reference.
Response to Arguments
5.	Applicant's arguments filed 10/17/2022  have been fully considered but they are not persuasive. 
Applicant submits that Senff fails to teach a newly added limitation regarding activator addition. Moreover, Applicant argues that the reference discloses  activator concentration higher than the one claimed. 
Regarding the activator addition rate, Senff’s procedure provides its lower or the same instant concentration at each reaction moment, which makes both methods equivalent. 
In addition, the reference teaches the lowest activator concentration (i.e. 0.75 wt. parts on 100 wt. parts of a monomer)  is within the new claimed range. 

Applicant demonstrates that when concentration of Carbon Dioxide activator is relatively high, the obtained polyamide has higher molecular weight distribution. 
However, such comparison does not commensurate with the scope of the claim and does not relate to the cited references. In particular, Senff does not use such activator at disclosed concentrations. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765